                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

Terry Clark,

       Petitioner,

               v.                                         Case No. 1:18cv263

Warden, Warren Correctional Institution,                  Judge Michael R. Barrett

       Respondent.

                                          ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on February 1, 2019 (Doc. 17).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the Report and Recommendation in a timely manner. United States v.

Walters, 638 F.2d 947 (6th Cir. 1981). No objections to the Magistrate Judge=s R&R

(Doc. X) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 17) of the Magistrate Judge is

hereby ADOPTED. Consistent with the recommendation by the Magistrate Judge, the

Respondent's Motion to Dismiss (Doc. 7) is GRANTED and Petitioner's petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2254 (Doc. 3) is DISMISSED with

prejudice; and Petitioner's Motions to Amend (Doc. 5) and to Stay Proceedings (Doc.

14) are DENIED.




                                              1
      Any request for certificate of appealability or request to certify an appeal would

not be taken in good faith and would be denied.

      IT IS SO ORDERED.


                                                     s/Michael R. Barrett
                                                Michael R. Barrett, Judge
                                                United States District Court




                                            2
